DETAILED ACTION
Claims 1-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2019 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the Double patenting rejection of the Claims is Maintained.
Applicant argues neither of the copending U.S. Patent Applications nor the Meghoe, Popovic, Hyde, Eadie, Ghodrati references disclose or suggest such claimed features, and a person of ordinary skill in the art would not be motivated to combine these cited references to arrive at the claimed inventions of independent Claims 1, 13, or 15. The Examiner disagrees and notes the amended subject matter has not been previously presented or examined. However, a review of the prior art of record, necessitated by Applicant’s amendment, revealed that they do teach the amended subject matter. See updated Double Patenting rejection of the claims below. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, for each reference the Examiner has provided a reasoned statement as to why one of ordinary skill would combine the references and the benefit of doing so.
Therefore, the double patenting rejection of the claims is Maintained.
Following Applicants amendments to the Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues claims 1-18 do not recite a mental process because the human mind is not equipped to perform the claim elements. Independent Claims 1, 13 and 15 each recite generating and running contact models, wear models, and crack growth models. These models contain many data points that simulate the contact of a train on a rail, the wear on a rail, and growth of a crack on a rail. Such complex and technical functionality cannot be performed in a person's mind. The Examiner disagrees and first notes that the contact model does not contain too many data points to be performed in the human mind. The contact model, wear model and 
Applicant argues the claims are directed to an improvement to computing technology or a technical field and are integrated into a practical application. To support this applicant cites Paragraphs 45 and 46. The Examiner disagrees and notes the present claims do not reflect the purported improvements cited by the Applicant, with reference to the sections of the specification cited in the arguments. The present claims do not improve the functioning of the computer as well as any other technology or technical field. The claims are only directed to generating updated model parameters from the running of the system for a predetermined time. This is akin to iterating a simulation. An abstract idea itself, “cannot supply the inventive concept that renders the invention ‘significantly more’ than that abstract idea. Simio, 983 F.3d at 1364.  Thus, the claims are not integrated into a practical application.
Applicant argues the amendments contain elements are unconventional, non-routine additional elements. The Examiner disagrees and notes the claims only contain the properties and profiles instead of the actual elements themselves. These are not considered additional elements and are considered abstract. Therefore the claims do not contain additional elements that amount to significantly more.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 

Applicant argues Hyde does not disclose "calculating a recommended grinding profile that includes an average grinding depth substantially equal to a difference between the maximum crack growth depth and the average wear depth" as recited in Claim 13. The Examiner disagrees and notes that neither the claims nor the specification define the calculation method. In Hyde section 1, “The grinding strategy defines the depth of material removed around the rail profile at each grinding operation and the frequency with which grinding is carried out.” This means that the grinding depth was calculated to meet the grinding stragety. Additionally, the claim requires a grinding profile. Neither the specification nor the claims define a grinding profile beyond that it includes an average grinding depth. Hyde also calculates the grinding frequency as seen by Figure 3, which under the broadest reasonable interpretation is also a grinding profile.
Applicant argues neither Hyde nor Popovic disclose an average wear depth and certainly do not disclose an average wear depth of 4.2 mm (4.4 mm minus 0.2 mm). The Examiner disagrees and points applicant to the Examiner’s note and the cited sections. The figures show the maximum crack depth before the area of possible rail failure. Using that crack depth of Popovic in combination with the start grinding depth used by both references, the grinding depth as required by the claim is used. Therefore, the cited prior art teaches the claimed limitation.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, for each reference the Examiner has provided a reasoned statement as to why one of ordinary skill would combine the references and the benefit of doing so.
Therefore, the 103 rejection is Maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 10-11, 13-16 and 18-19 of copending Application No. 16/986,800 in view of Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Popovic et al. “MANAGING RAIL SERVICE , in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”).
This is a provisional nonstatutory double patenting rejection.
Instant Application Claim 
Application No. 16/968,800
Claim 1
Claim 1
Application No. 16/968,800 fails to particularly teach generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. However Hyde teaches generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass) running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes) generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. (Figure 1-6, Tables 1 and 2,  Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 and Meghoe with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)

Claim 1
Application No. 16/968,800 fails to particularly teach the crack growth profile. However Hyde teaches the crack growth profile (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model, including a crack growth profile is created by expanding the length of the crack with each wheel pass)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 3

Application No. 16/968,800 fails to particularly teach wherein the updated rail profile includes an updated crack profile. However Hyde teaches wherein the updated rail profile includes an updated crack profile. (Figure 1-6, Tables 1 and 2,  Page 219 Section 2.3, Page 219 and 220 Section 2.4, a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes and applied into the rail profile as propagation of the crack)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes 

Claim 3 and 11
Application No. 16/968,800 fails to particularly teach running the crack growth model to produce a subsequent simulated crack growth profile; and generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by … the subsequent simulated crack growth profile. However Hyde teaches running the crack growth model to produce a subsequent simulated crack growth profile; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes and applied to the rail) generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by … the subsequent simulated crack growth profile(Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth is shown as increasing with each wheel pass up to 5 million wheel passes and applied to the rail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 5
Claim 14
Claim 6
Claim 13
Application No. 16/968,800 fails to particularly teach a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Application No. 16/868,800 teaches the rail profile plots) However Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time (Figures 1-6, Tables 1 and 2, a plot of the crack profile in the rail is plotted in meters)



Application No. 16/968,800 fails to particularly teach wherein the updated rail profile is produced by overlaying the crack growth profile and the wear profile onto the rail profile. However Hyde teaches wherein the updated rail profile is produced by overlaying the crack growth profile and the wear profile onto the rail profile (Figures 1-6, Tables 1 and 2, a plot of the crack profile as well as wear per wheel pass in the rail is plotted in meters and used to create the rail profile)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 8

Application No. 16/968,800 fails to particularly teach wherein the wear profile includes an average wear depth. However Meghoe teaches wherein the wear profile includes an average wear depth. (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes a wear profile with an average wear depth. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)

It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 and Meghoe with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
Application No. 16/968,800 fails to particularly teach the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. However Hyde teaches the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800, Meghoe and Popovic with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 1
Application No. 16/968,800 fails to particularly teach wherein the contact model, the wear model, and the … are all physics-based models. (Application No. 16/868,800, teaches the contact and wear model) However, Meghoe teaches wherein the contact model, the wear model, and the … are all physics-based models. (Figures 1 and 2, physics based equations are used in the calculations of the wear and contact model)

Application No. 16/968,800 fails to particularly teach … the crack growth model are all physics-based models. However Hyde teaches … the crack growth model are all physics-based models (Tables 1 and 2, Figures 2-6, physics based equations are used in the calculation of the crack growth model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 and Meghoe with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 7
Claim 11
Claim 6
Application No. 16/968,800 fails to particularly teach wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car. However Meghoe teaches wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car (Page 3 Equation 2, a normal force is applied to the train track from the train car)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes forces applied to the rail. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Claim 12
Claim 10
Claim 13
Claim 15

It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes a wear profile with an average wear depth. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Application No. 16/968,800 fails to particularly teach generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. However Hyde teaches generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass) running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes) generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. (Figure 1-6, Tables 1 and 2,  Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 and Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain 
Application No. 16/968,845 fails to particularly teach and the crack growth depth profile includes a maximum crack growth depth. However, Popovic teaches and the crack growth depth profile includes a maximum crack growth depth (Page 722 Example 1, Figures 1 and 2, a maximum crack is reached after 140 million gross tons)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845, Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
Application No. 16/968,845 fails to particularly teach the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. However Hyde teaches the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845, Meghoe and Popovic with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)


Claim 15
Application No. 16/968,800 fails to particularly teach the crack growth profile. However Hyde teaches the crack growth profile (Figure 1-6, Tables 1 and 2, Page 219 and 220 
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 16
Application No. 16/968,800 fails to particularly teach generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. However Hyde teaches generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass) running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes) generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. (Figure 1-6, Tables 1 and 2,  Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack 
Application No. 16/968,800 fails to particularly teach friction modifier properties of the rail. However, Eadie teaches friction modifier parameters. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800, Meghoe and Hyde with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)

Claim 16 and 1
Application No. 16/968,800 fails to particularly teach the crack growth profile. However Hyde teaches the crack growth profile (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model, including a crack growth profile is created by expanding the length of the crack with each wheel pass)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 17
Claim 18
Application No. 16/968,800 fails to particularly teach the updated rail profile includes an updated crack profile; and. However Hyde teaches the updated rail profile includes an updated crack profile; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model, including a crack growth profile is created by expanding the length of the crack with each wheel pass)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to 

Claim 19
Application No. 16/968,800 fails to particularly teach a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Application No. 16/868,800 teaches the rail profile plots) However Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time (Figures 1-6, Tables 1 and 2, a plot of the crack profile in the rail is plotted in meters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 14 and 17-18 of copending Application No. 16/986,845 in view of Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), in view of Eadie et al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis , in view of Ghodrati et al. “Modeling of rolling contact fatigue in rails at the microstructural level” (hereinafter “Ghodrati”).
This is a provisional nonstatutory double patenting rejection.
Instant Application Claim 
Application No. 16/968,845
Claim 1
Claim 8, 14 and 17
Claim 2
Claim 2
Claim 3

Application No. 16/968,845 fails to particularly teach wherein the updated rail profile includes an updated crack profile. However Hyde teaches wherein the updated rail profile includes an updated crack profile. (Figure 1-6, Tables 1 and 2,  Page 219 Section 2.3, Page 219 and 220 Section 2.4, a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes and applied into the rail profile as propagation of the crack)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 4
Claim 14
Application No. 16/968,845 fails to particularly teach each “subsequent” model and profile. However Application No. 16/968,845 does teach an iterative process and updating each model and profile with the next instance produced in the iterative process, is using a “subsequent” model or profile.
Claim 5
Claim 1
Application No. 16/968,845 fails to particularly teach further comprising, for each iteration, regenerating the contact model of the interaction between the rail and a train based on the updated rail profile or the subsequent updated rail profile, the train wheel 
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that updates contact model with the rail profile, wheel profile and estimated train traffic. The benefit of doing so is the results show the combinations of trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)


Application No. 16/968,845 fails to particularly teach a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Application No. 16/868,800 teaches the rail profile plots) However Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time (Figures 1-6, Tables 1 and 2, a plot of the crack profile in the rail is plotted in meters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 7

Application No. 16/968,845 fails to particularly teach wherein the updated rail profile is produced by overlaying the crack growth profile and the wear profile onto the rail profile. However Hyde teaches wherein the updated rail profile is produced by overlaying the crack growth profile and the wear profile onto the rail profile Figures 1-6, Tables 1 and 2, a plot of the crack profile as well as wear per wheel pass in the rail is plotted in meters)



Application No. 16/968,845 fails to particularly teach wherein the wear profile includes an average wear depth. However Meghoe teaches wherein the wear profile includes an average wear depth. (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes a wear profile with an average wear depth. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Application No. 16/968,845 fails to particularly teach and the crack growth depth profile includes a maximum crack growth depth. However, Popovic teaches and the crack growth depth profile includes a maximum crack growth depth (Page 722 Example 1, Figures 1 and 2, a maximum crack is reached after 140 million gross tons)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 and Meghoe with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
Application No. 16/968,845 fails to particularly teach the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. However Hyde teaches the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845, Meghoe and Popovic with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 14
Application No. 16/968,845fails to particularly teach wherein the contact model, the wear model, and the … are all physics-based models. (Application No. 16/868,800, teaches the contact and wear model) However, Meghoe teaches wherein the contact model, the wear model, and the … are all physics-based models. (Figures 1 and 2, physics based equations are used in the calculations of the wear and contact model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes a wear profile with an average wear depth. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Application No. 16/968,845 fails to particularly teach … the crack growth model are all physics-based models. However Hyde teaches … the crack growth model are all physics-based models (Tables 1 and 2, Figures 2-6, physics based equations are used in the calculation of the crack growth model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 and Meghoe with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain 


Application No. 16/968,845 fails to particularly teach wherein the simulated loading for the predetermined time period is divided into discrete time steps, and a defined load is simulated to travel a distance over the rail in each time step. However Hyde teaches wherein the simulated loading for the predetermined time period is divided into discrete time steps, (Tables 1 and 2, Figures 2-6, the load applied to the rails is divided into each wheel pass) and a defined load is simulated to travel a distance over the rail in each time step (Tables 1 and 2, Figures 2-6, the load if each defined locomotive and coach is modeled for each wheel pass).
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that models the load applied to the rails in each pass of the wheel. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 11
Claim 11
Application No. 16/968,800 fails to particularly teach wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car. However Meghoe teaches wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car (Page 3 Equation 2, a normal force is applied to the train track from the train car)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,800 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes forces applied to the rail. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Claim 12

Application No. 16/968,845 fails to particularly teach wherein generating the contact model includes generating a finite element model based on the material properties of the rail, wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail. However, Ghodrati teaches wherein generating the contact model includes generating a finite element model based on the material properties of the rail (Page 205 and 206 Section 1, Page 206 Section 2.2, Page 207 and 208 Sections 3 
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Ghodrati as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that uses a finite element method to model the grain structure of the rail. The benefit of doing so is by looking at the grain structure of a material, a grain structure can be determined that increases rolling contact fatigue life and lowers the amount of damage sustained by the rail. (Ghodrati Page 216 Section 5)

Claim 14 and 17
Application No. 16/968,845 fails to particularly teach wherein the wear profile includes an average wear depth. However Meghoe teaches wherein the wear profile includes an average wear depth. (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,845 with Meghoe as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes a wear profile with an average wear depth. The benefit of doing so is the results show the combinations trains and rails that produce the least amount of wear. (Meghoe Page 7 Section 3.1)
Application No. 16/968,845 fails to particularly teach and the crack growth depth profile includes a maximum crack growth depth. However, Popovic teaches and the crack growth depth profile includes a maximum crack growth depth (Page 722 Example 1, Figures 1 and 2, a maximum crack is reached after 140 million gross tons)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845, Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
Application No. 16/968,845 fails to particularly teach the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. However Hyde teaches the method further comprises calculating a recommended grinding 
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,845, Meghoe and Popovic with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)

Claim 2
Claim 15
Claim 14 and 17
Application No. 16/968,845 fails to particularly teach friction modifier properties of the rail. However, Eadie teaches friction modifier parameters. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,845 and Meghoe with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)
Claim 16
Claim 2
Application No. 16/968,845 fails to particularly teach the crack growth profile. However Hyde teaches the crack growth profile (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model, including a crack growth profile is created by expanding the length of the crack with each wheel pass)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack 

Claim 14 and 18
Application No. 16/968,845 fails to particularly teach the updated rail profile includes an updated crack profile; and. However Hyde teaches the updated rail profile includes an updated crack profile; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model, including a crack growth profile is created by expanding the length of the crack with each wheel pass)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 18
Claim 1 and 14
Application No. 16/968,845 fails to particularly teach a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Application No. 16/868,800 teaches the rail profile plots) However Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time (Figures 1-6, Tables 1 and 2, a plot of the crack profile in the rail is plotted in meters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Application No. 16/968,845 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-18, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, the process of modeling wear and crack growth in a rail of a train track. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1
Step 2A, Prong 1: Claims 1, 13 and 15 are directed to the abstract idea of modeling wear and crack growth in a rail of a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "obtaining material properties and friction modifier properties of the rail, a rail profile of the rail, and a train wheel profile of a train car, the rail profile including a crack profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a contact model of the interaction between a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " running the contact model to produce a simulated loading on … for a predetermined time period using the rail profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a wear model based on the material properties and the friction modifier properties of the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a crack growth model based on the rail profile and the crack profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claim 13 has the additional limitations of “providing two or more sets of maintenance parameters, each set of maintenance parameters including: grinding parameters; and”, “wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters:”, “repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and”, “calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit;”, “comparing the rail life times associated with each set of maintenance parameters”, “wherein the simulated wear profile includes an average wear depth;” “wherein the simulated crack growth profile includes a maximum crack growth depth;”, “calculating a recommended grinding profile that includes an average grinding depth substantially equal to a difference between the maximum crack growth depth and the average wear depth;” all of which are a process that, under its broadest reasonable interpretation, are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claims 2, 14 and 16 are directed to further defining a grinding profile and an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 3 is directed to further defining an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4 and 17
Dependent claim 5 is directed to further defining the input for each iteration of the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 6 and 18 are directed to further developing a plot of the data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 7 is directed to further defining how the updated rail profile is created, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining the wear profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining how models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining the applied load, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11
Dependent claim 12 is directed to further defining the models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. The additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. 
Step 2B: Claims 1, 13 and 15 include the additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” which are computer components that merely use a computer as a tool to perform the abstract idea. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 14 and 16 are directed to further defining a grinding profile and an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 3 is directed to further defining an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4 and 17 are directed to further iterations of the models to determine if a rail has reached a limit, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 5
Dependent claims 6 and 18 are directed to further developing a plot of the data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 7 is directed to further defining how the updated rail profile is created, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining the wear profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining how models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining the applied load, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining the contact model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 12 is directed to further defining the models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Accordingly, claims 1-18 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), and in view of Eadie al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” (hereinafter “Eadie”).
Regarding claim 1, Meghoe teaches A method for modeling wear … in a rail of a train track due to estimated train traffic, the method comprising: (Figure 1, 10, 12-17, Page 4 section 2.3, The wear of the train rail is updated in a continuous simulation over a period of months based on train traffic)

Examiner’s Note: Page 4 section 2.3 also teaches creating a time period for a moving wheel over a section of rail. Using the equation provided a time period for each wheel pass can be calculated. Thus, all wheel passes can be converted to a predetermined time period.

obtaining material properties of the rail, (Figure 2, Page 3 Section 2.2, Pages 3 and 4 Section 2.3, The material properties of the rail are used in the models)
a rail profile of the rail, (Figure 1, 5, Pages 4 and 5 Section 2.4.1, a rail profile is used in the models)
and a train wheel profile of a train car, (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of the interaction between the rail and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
generating a wear model based on the material properties and/or friction modifier properties of the rail; (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period; (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
	Meghoe does not explicitly teach A method for modeling … crack growth in a rail, the rail profile including a crack profile; generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile.
	Hyde teaches A method for modeling … crack growth in a rail, (Tables 1 and 2, Figures 1-6, the crack growth with each wheel pass is modeled)
the rail profile including a crack profile; (Page 216 and 217 Section 1, Page 219 Section 2.2, Page 219 and 220 Section 2.4, a crack profile is combined with the rail profile)
generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass)
running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a 
generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. (Figure 1-6, Tables 1 and 2, Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
The combination of Meghoe and Hyde does not explicitly teach friction modifier properties of the rail.
Eadie teaches friction modifier properties of the rail (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)


Regarding claim 2, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 1. Meghoe does not specifically teach, obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and generating the updated rail profile by modifying the rail profile by the wear profile, the crack growth profile, and the grinding profile.
Hyde teaches obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and (Figures 1-5, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail)
and generating the updated rail profile by modifying the rail profile by the simulated wear profile, the crack growth profile, and the grinding profile. (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is updated by the wear, crack and grinding profiles)

Regarding claim 3, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 1. Meghoe does not specifically teach wherein the updated rail profile includes an updated crack profile.
wherein the updated rail profile includes an updated crack profile. (Page 216 and 217 Section 1, Page 219 Section 2.2, Page 219 and 220 Section 2.4, a crack profile is combined with the rail profile and updated with each rail pass)

Regarding claim 7, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 3. Meghoe teaches the updated rail profile Figure 1, 5, Pages 4 and 5 Section 2.4.1, a rail profile is created with each iteration of the system)
Meghoe does not specifically teach is produced by overlaying the crack growth profile and the simulated wear profile onto the rail profile. 
Hyde teaches is produced by overlaying the crack growth profile and the simulated wear profile onto the rail profile. (Figures 1-6, Tables 1 and 2, a plot of the crack profile as well as wear per wheel pass in the rail is plotted in meters and used to create the rail profile)

Regarding claim 9, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 1. Meghoe teaches wherein the contact model, the wear model, … are all physics-based models. (Figures 1 and 2, Equations 1-16, The contact and wear models are physics models)
Meghoe does not explicitly teach the crack growth model are all physics-based models.
Hyde teaches the crack growth model are all physics-based models. (Tables 1 and 2, Figures 3-6, The crack growth model is a physics based model.)

Regarding claim 10, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 1. Meghoe does not explicitly teach wherein the simulated loading for the predetermined time period is divided into discrete time steps, and a defined load is simulated to travel a distance over the rail in each time step,
Hyde teaches wherein the simulated loading for the predetermined time period is divided into discrete time steps, (Tables 1 and 2, the load is divided into each wheel pass which has a defined time period)
and a defined load is simulated to travel a distance over the rail in each time step, (Page 217 and 218 Section 2.1, tables 1 and 2, the wheel pass is over a section of rail)
The combination of Meghoe and Hyde does not explicitly teach wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car.
Eadie teaches wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car. (Figure 4, Table 1, Page 1224 Section 2.4, Page 1228 Section 3.6, Modeling is conducted using vampire to apply a load at different angles on the rail which exerts different pressures across the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe and Hyde with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system accounts for different pressures applied to the rail. Popovic would modify Meghoe and Hyde by adjusting the angle of the force applied to the rail in the software program. The benefit of doing 

Regarding claim 11, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 1. Meghoe teaches wherein the contact model further includes a system model of the interface between the train car and the train track, wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car; and a wheel contact model of the interface between the wheel of the train car and the rail (Figures 1, 2, 4, 9, Pages 2 and 3 Section 2.2, The contact model includes all points from the train car, to the wheels touching the rails; Page 3 Equation 2, a normal force is applied to the train track from the train car)

In regards to claim 15, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Meghoe also teaches configuring a computer-based system to predict wear in the rail of the train track, the computer-based system comprising: an input device operable to receive material properties of the rail and a rail profile of the rail, the rail profile including a crack profile; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)
an output device operable to convey wear information relating to the rail; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling and convey the result to the user with an output device)
memory operable to store the material properties of the rail, the rail profile of the rail, a train wheel profile of a wheel of a train car, and computer-executable instructions including wear prediction processes; and a processor; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling, the computer contains a processor and memory)

Examiner’s Note: The Examiner notes that the Hyde reference uses Vampire vehicle dynamics software, which could also uses the computer that is applied to the claims.

In regards to claim 16, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 17, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 4-6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Eadie and in further view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”).
Regarding claim 4, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 3. Meghoe teaches further comprising repeating iteratively with the updated rail profile with the updated crack profile and subsequent updated rail profiles … for corresponding subsequent predetermined time periods the following steps: (Figure 1, Pages 4 and 5 Section 2.4.1, the models are iteratively run and fed into each other with each iteration)
running the contact model to produce a subsequent simulated loading; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model
running the wear model to produce a subsequent simulated wear profile based on the subsequent simulated loading; Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
Meghoe does not explicitly teach subsequent updated rail profiles with subsequent updated crack profiles, running the crack growth model to produce a subsequent simulated crack growth profile; and generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile and the subsequent simulated crack growth profile; wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit.
Hyde teaches subsequent updated rail profiles with subsequent updated crack profiles, Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is applied to the rail to create a rail profile with the crack profile)
running the crack growth model to produce a subsequent simulated crack growth profile; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is 
generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile and the subsequent simulated crack growth profile; (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth is shown as increasing with each wheel pass up to 5 million wheel passes and applied to the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
The combination of Meghoe, Hyde and Eadie does not explicitly teach wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit.
Popovic teaches wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit. (Page 722 Example 1, Figures 1 and 2, the simulation stops when the service life of the rail is reached due to excessive wear or crack growth)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Eadie with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe, Hyde and Eadie by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)

Regarding claim 5, the combination of Meghoe, Hyde, Eadie and Popovic teaches the limitations of claim 4. Meghoe teaches further comprising, for each iteration, regenerating the contact model of the interaction between the rail and a train based on the updated rail profile or the subsequent updated rail profile, the train wheel profile, and the estimated train traffic on the rail. (Figure 1, 13-17, Pages 7 and 8 Section 3.2, the contact model is updated with the rail profile, wheel profile and the estimated traffic over a period of months)

Regarding claim 6, the combination of Meghoe, Hyde, Eadie and Popovic teaches the limitations of claim 4. Meghoe teaches generating a plot of the rail profile .., the updated rail profile .., and subsequent updated rail profiles … over time. (Figures 1 and 5, the rail profiles over time are generated)
 with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time.
Hyde teaches … the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Figures 1-5, Tables 1 and 2, Page 219 and 220 Section 2.4, the crack profile is applied to the rail profile, producing a plot of a rail profile with the crack profile with each iteration)

Regarding claim 8, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 7. Meghoe teaches wherein the simulated wear profile includes an average wear depth, (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
Meghoe does not specifically teach and the crack growth depth profile includes a maximum crack growth depth, and the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth.
Hyde teaches the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
	The combination of Meghoe and Hyde does not specifically teach and the crack growth depth profile includes a maximum crack growth depth
	Popovic teaches and the crack growth depth profile includes a maximum crack growth depth (Page 722 Example 1, Figures 1 and 2, a maximum crack length is reached after 140 million gross tons)

Regarding claim 18, the combination of Meghoe, Hyde and Eadie teaches the limitations of claim 17. Meghoe teaches generating and displaying with the output device a plot of the rail profile …, the updated rail profile …, and subsequent updated rail profiles … over time; and. (Figures 1 and 5, Page 2 Section 2.1, the rail profiles over time are generated using the software)
Meghoe does not explicitly teach generating and displaying with the output device a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time; and.
Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time; and. (Figures 1-5, Tables 1 and 2, Page 217 and 218 Section 
The combination of Meghoe, Hyde and Eadie does not explicitly teach calculating a wear time until the final subsequent rail profile is reached.
Popovic teaches calculating a wear time until the final subsequent rail profile is reached. (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Eadie with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe, Hyde and Eadie by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Eadie and in further view of Popovic.
Regarding claim 13, Meghoe teaches A method for modeling wear in a rail of a train track due to estimated train traffic in order to provide maintenance recommendations for the train track, the method comprising: (Abstract, Figure 1, a maintenance process is developed based on the wear model)
obtaining a train wheel profile of a train car; (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
generating a wear model based on the material properties; (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
performing a wear simulation using the rail profile for a predetermined time period by: (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
running the contact model to produce a simulated loading; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
running the wear model to produce a simulated wear profile based on the simulated loading; (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
wherein the simulated wear profile includes an average wear depth (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
Meghoe does not explicitly teach providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters: generating a crack growth model based on the rail profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail for the predetermined time period; and generating an updated rail profile by modifying the rail profile by the simulated wear profile and the simulated crack profile;
Hyde teaches providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, a set of grinding parameters to apply to the rail profile based on the rail material properties is presented for a number of different crack lengths)
Examiner’s note: The Examiner Notes that Meghoe also teaches the rail profile (Figure 1, 5, Pages 4 and 5 Section 2.4.1) and the rail material properties (Figure 2, Page 3 Section 2.2, Pages 3 and 4 Section 2.3).
wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, grinding is performed at different crack lengths)
for each of the at least two sets of maintenance parameters: generating a crack growth model based on the rail profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass)
running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail for the predetermined time period; (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes)
and generating an updated rail profile by modifying the rail profile by the simulated wear profile and the simulated crack profile; (Figure 1-6, Tables 1 and 2, Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that 
	The combination of Meghoe and Hyde does not explicitly teach repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit; comparing the rail life times associated with each set of maintenance parameters.
	Popovic teaches wherein the simulated crack growth profile includes a
maximum crack growth depth; (Page 722 Example 1, Figures 1 and 2, a maximum crack is reached after 140 million gross tons)
repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit)
	calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit; (Page 772 Example 1, Figures 1 and 2, 
	comparing the rail life times associated with each set of maintenance parameters. (Page 772 Example 1, Figures 1 and 2, the rail life is compared with and without grinding at regular intervals)
Examiner’s note: This progression is shown also in with figures 3-6 of Hyde as they also show grinding and use to reach a given crack radius.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe and Hyde by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)

Regarding claim 14, the combination of Meghoe, Hyde and Popovic teaches the limitations of claim 13. Meghoe does not explicitly teach obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and generating the updated rail profile by modifying the rail profile by the wear profile, the crack growth profile, and the grinding profile.
obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and (Figures 1-5, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail)
generating the updated rail profile by modifying the rail profile by the wear profile, the crack growth profile, and the grinding profile. (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is updated by the wear, crack and grinding profiles)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, and in further view of Ghodratiet al. “Modeling of rolling contact fatigue in rails at the microstructural level” (hereinafter “Ghodrati”).
Regarding claim 12, the combination of Meghoe and Hyde teaches the limitations of claim 1. The combination of Meghoe and Hyde does not explicitly teach wherein generating the contact model includes generating a finite element model based on the material properties of the rail, wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail.
Ghodrati teaches wherein generating the contact model includes generating a finite element model based on the material properties of the rail, (Page 206 section 1, Page 206 section 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, a finite element model is made based on the material properties of the rail)
wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail. (Abstract, Page 205 and 206 section 1, Page 206 section 
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe and Hyde with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Meghoe and Hyde by making the simulation a finite element simulation. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Popovic Page 721 Rail Service Life)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malvezzi et al. Determination of wheel–rail contact points with semianalytic methods: Also teaches a contact model, with determining all of the contact forces from a changing wheel profile, that applies forces from the wheel to the rail.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147